Title: To Thomas Jefferson from James Madison, 15 November 1785
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Richmond Novr. 15. 1785.

I acknowledged from Philada. your favor of the 11 of May. On my return to Orange I found the copy of your notes brought along with it by Mr. Doradour. I have looked them over carefully myself and consulted several judicious friends in confidence. We are all sensible that the freedom of your strictures on some particular measures and opinions will displease their respective abettors. But we equally concur in thinking that this consideration ought not to be weighed against the utility of your plan. We think both the facts and remarks which you have assembled too valuable not to be made known, at least to those for whom you destine them, and speak of them to one another in terms which I must not repeat to you. Mr. Wythe suggested that it might be better to put the number you may allot to the University into the library, rather than to distribute them among the Students. In the latter case the Stock will be immediately exhausted. In the former the discretion of the professors will make it serve the Students as they successively come in. Perhaps too an indiscriminate gift might offend some narrow minded parents. Mr. Wythe desired me to present you with his most friendly regards. He mentioned the difficulty he experiences in using his pen as an apology for not giving these assurances himself. I postpone my account of the assembly till I can make it more satisfactory, observing only that we are at work on the Revisal, and I am not without hopes of seeing it pass this Session with as few alterations as could be expected. Some are made unavoidable by a change of circumstances. The greatest danger is to be apprehended from the impatience which a certain lapse of time always produces. Mr. W. Maury informs me that Master P. Carr has read at Williamsbg. Horace, some of Tully’s select orations, Greek Testament, Æsops fables in Greek, ten books of Homer, and is now beginning Xenophon, Juvenal and Livy. He has been  also employed on the French. Your other Nephew is at Hampden Sidney. I have no particular account of him.
